Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: May 31, 2007 Estimated average burden hours per response: 21.09 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4915 DNP Select Income Fund Inc. (Exact name of registrant as specified in charter) 55 East Monroe Street, Suite 3600, Chicago, Illinois 60603 (Address of principal executive offices) (Zip code) Nathan I. Partain John R. Sagan DNP Select Income Fund Inc. Mayer, Brown, Rowe & Maw LLP 55 East Monroe Street, Suite 3600 71 South Wacker Drive Chicago, Illinois 60603 Chicago, Illinois 60606 (Name and address of agents for service) Registrants telephone number, including area code: (312) 368-5510 Date of fiscal year end: December 31 Date of reporting period : March 31, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule of Investments follows. DNP SELECT INCOME FUND INC. STATEMENT OF NET ASSETS (UNAUDITED) March 31, 2007 COMMON STOCKS98.8% Value Shares Description (Note 1) ¢ ELECTRIC AND GAS72.4% Atmos Energy Corp. $ CenterPoint Energy Inc. Consolidated Edison Inc. Dominion Resources, Inc. Duke Energy Corp. Energy East Corp. Exelon Corp. FPL Group Inc. FirstEnergy Corp. Great Plains Energy Inc. Integrys Energy Group, Inc. National Grid PLC ADR National Grid PLC (United Kingdom) Nicor Inc. Northeast Utilities Inc. NSTAR PG&E Corp. PPL Corp. Pepco Holdings Inc. Pinnacle West Capital Corp. Progress Energy Inc. Public Service Enterprise Group Inc. Puget Energy, Inc. RWE AG (Germany) Scottish & Southern Energy ADR Scottish & Southern Energy PLC (United Kingdom) Southern Co. Spectra Energy Corp. Teco Energy Inc. Vectren Corp. WGL Holdings Inc. Westar Energy Inc. Xcel Energy Inc. The accompanying notes are an integral part of the financial statement. 6 DNP SELECT INCOME FUND INC. STATEMENT OF NET ASSETS(Continued) (UNAUDITED) March 31, 2007 Value Shares Description (Note 1) ¢ TELECOMMUNICATION17.4% AT&T Inc. $ BCE Inc. BT Group PLC ADR Chunghwa Telecom Co. Ltd. ADR Citizens Communications Co. France Telecom SA TeliaSonera AB (Sweden) Verizon Communications Inc. Vodafone Group PLC ADR Windstream Corp. ¢ NON-UTILITY9.0% AMB Property Corp. Alexandria Real Estate Equities Inc. Apartment Investment and Management Co. Archstone Smith Trust AvalonBay Communities Inc. Boston Properties Inc. Camden Property Trust Corporate Office Properties Trust DCT Industrial Trust Inc. Developers Diversified Realty Corp. Diamondrock Hospitality Co. Digital Realty Trust Inc. Douglas Emmett Inc. Duke Realty Corp. Equity Residential Essex Property Trust Inc. Extra Space Storage Inc. Federal Realty Investment Trust General Growth Properties Inc. Health Care Property Investors Inc. The accompanying notes are an integral part of the financial statement. 7 DNP SELECT INCOME FUND INC. STATEMENT OF NET ASSETS(Continued) (UNAUDITED) March 31, 2007 Value Shares Description (Note 1) Hospitality Properties Trust $ Host Hotels & Resorts Inc. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties The Macerich Co. ProLogis Public Storage Inc. Regency Centers Corp. SL Green Realty Corp. Simon Property Group Inc. Sunstone Hotel Investors Inc. Tanger Factory Outlet Centers, Inc. UDR, Inc. Ventas Inc. Vornado Realty Trust Total Common Stocks (Cost$1,711,156,368) The accompanying notes are an integral part of the financial statement. 8 DNP SELECT INCOME FUND INC. STATEMENT OF NET ASSETS(Continued) (UNAUDITED) March 31, 2007 PREFERRED STOCKS8.0% Value Shares Description (Note 1) ¢ UTILITY2.9% Entergy Corp. 7 5 /
